Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Abstract and Claims 1 and 4-6 have been amended; and Claims 1-8 remain for examination, wherein claim 1 is an independent claim. It is acknowledged of the receipt of the Applicant’s “Terminal Disclaimer” filed on 6/7/2021, which has been approved on 6/7/2021.
Allowance Subject Matter
Claim 2 includes allowable subject matter.  
Claim 2 is still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior art(s) does not specify the claimed Ga distribution and did not provide detail process parameters to obtain the claimed Ga distribution as claimed in the instant claim.

Previous Rejections/Objections
Previous objection of claim 6 because of the informalities is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 6/7/2021.
Previous rejection of Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
Previous rejection of Claims 1 and 4-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 6/7/2021.
Previous rejection of Claim 2 under 35 U.S.C. 103(a) as being unpatentable over Seto Toru et al (JP 2014130888 A listed in IDS filed on 2/11/2019, with on-line English translation, thereafter JP’888) in view of Kanada et al (WO 2015/020182 A1, corresponding to US 10,388,441 B2, thereafter US’441) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 6/7/2021.
Previous rejection of Claims 1-8 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-9 of copending application No. 16/336,130 (US-PG-pub 2019/0214191 A1) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 6/7/2021 and the Applicant’s “Terminal Disclaimer” filed on 6/7/2021, which has been approved on 6/7/2021.
Previous rejection of Claims 1-8 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-9 of copending application No. 15/548,466 (US-PG-pub 2018/0240590 A1) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 6/7/2021 and the Applicant’s “Terminal Disclaimer” filed on 6/7/2021, which has been approved on 6/7/2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 and 3-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seto Toru et al (JP 2014130888 A listed in IDS filed on 2/11/2019, with on-line English translation, thereafter JP’888) in view of Kanada et al (WO 2015/020182 A1, corresponding to US 10,388,441 B2, thereafter US’441).
JP’888 in view of US’441 is applied to the instant claims 1 and 3-8 for the same reason as stated in the previous office action dated 3/8/2021.
Regarding the amended features in the instant claims 1 and 4, the example #5-4 in table 13 of JP’888 includes 30.3 mass% Nd, 0.1 mass% Pr, and 0.5 mass% Dy, which meets the claimed limitations in the instant claims.
Regarding the amended feature in claim 5, the example #5-2 in table 13 of JP’888 includes 0.3 mass% Dy, which meets the claimed limitation in the instant claim.
.

Response to Arguments
Applicant’s arguments to the art rejection to claims 1 and 3-8 have been considered but they are not persuasive.
The Applicant’s arguments are summarized as following:
1, There is no proper reason or motivation for combining Seto Toru et al (JP’888) with Kanada et al (US’441) since they have different purpose for using heavy REM. 
2, Kanada et al (US’441) does not teach a Pr-Ga alloy diffusion treatment.
In response:
Regarding the Applicant’s argument 1, as pointed out in the rejection for the instant claims in the previous office action dated 3/8/2021, Kanada et al (US’441) teaches a sintered R-T-B based magnet with all of the alloy composition ranges overlaps the claimed alloy composition ranges and Kanada et al (US’441) teaches the Pr-Ga alloy to be in contact with at least a portion of a surface of the sintered R-T-B based magnet work as solid diffusion material and performing a two steps heat treatment. Since Kanada et al (US’441) provides that: “M also can be diffused in the sintered body alone or together with Co, Cu and the like through grain boundary diffusion mentioned below and thus M can be contained. M is particularly preferably Ga.” (Col.8, lns.2-5 of US’441) and Kanada et al (US’441) specify that: “the grain boundary diffusion method is used in which the grain boundary is taken as a channel to make elements diffuse in the sintered body, and thus solid solution in the main phase is inhibited, and the concentration of Co, Cu and Ga in the grain boundary can be 
Regarding the argument 2, the Examiner disagrees with the applicant’s argument since as pointed out in the previous office action, US’441 teaches providing a Pr-Ga alloy as diffusion source (Col.6, lns.10-12, Col.7, ln.54 to Col.8, ln.5, and Col.11, lns.4-22 of US’441) since US’441 teaches a eutectic alloy R-M, where R is a light rare earth metal, specifically Nd, Pr, or a combination thereof, and where M is Ga, to effectively supply the diffusion elements to the sintered body in a diffusion process step. US’441 teaches the Pr-Ga alloy to be in contact with at least a portion of a surface of the sintered R-T-B based magnet work as solid diffusion material (Col.10, lns.53-62 of US’441) and performing a two steps heat treatment (Col.10, ln.14 to Col.11, ln.3, and Example 6 of US’441). Since JP’888 in view of US’441 teaches the same sintered R-T-B based alloy manufactured by the same Pr-Ga surface diffusion treatment under the similar two steps heat treatment, the claimed Ga distribution of gradually decreasing from the magnet surface toward a magnet interior exists would be highly expected. MPEP 2112 01 and 2145 II.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JIE YANG/Primary Examiner, Art Unit 1734